In a proceeding pursuant to SCPA 2110 for the determination of counsel fees for services rendered to a decedent’s estate, the former attorney appeals from (1) an order of the Surrogate’s Court, Suffolk County, dated March 24, 1980, which, inter alia, determined the proposed issues for trial and (2) a further order of the same court, dated April S, 1980, which denied appellant’s application for an order framing the issues for trial in accordance with his proposed counterorder. Orders affirmed, without costs or disbursements. We perceive no error in the Surrogate’s framing of the limited issues for trial in this proceeding pursuant to SCPA 2110 for the fixation of counsel fees (see, also, 22 NYCRR 1830.27). Mangano, J. P. Gibbons, Gulotta and O’Connor, JJ., concur.